Citation Nr: 0032323	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  97-32 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
thrombophlebitis and varicose veins of the lower extremities, 
prior to January 12, 1998.  

2.  Entitlement to a rating in excess of 60 percent for 
thrombophlebitis and varicose veins of the left leg, from 
January 12, 1998.

3.  Entitlement to a rating in excess of 40 percent for 
varicose veins of the right leg, from January 12, 1998.  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to March 
1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which continued a 20 percent evaluation for 
bilateral varicose veins, continued a 10 percent disability 
evaluation for thrombophlebitis and denied entitlement to a 
TDIU. 

In May 1999, the RO implemented a hearing officer's decision, 
which combined and increased the rating for thrombophlebitis 
of the left leg and bilateral varicose veins to 60 percent, 
prior to January 12, 1998 (effective date of the change in 
the criteria for rating vascular diseases) and assigned 
separate ratings of 60 and 40 percent for the veteran's 
vascular diseases of the left and right legs, respectively, 
effective from January 12, 1998.  

The claim of a total compensation rating based on individual 
unemployability will be addressed in the remand appended to 
this decision.




FINDINGS OF FACT

1.  The veteran's service-connected bilateral varicose veins 
and thrombophlebitis of the left leg were manifested by 
subjective complaints of pain and swelling at rest, and 
clinical findings that includes intermittent ulcers, 
persistent swelling, and skin changes, without massive board-
like swelling, and with improvement when the veteran is off 
his feet.  

2.  From January 12, 1998, the veteran's varicose veins and 
thrombophlebitis of the left leg has been manifested by 
persistent swelling and pain at rest, skin changes, and 
intermittent ulceration; it is not productive of massive 
board-like edema with constant pain at rest.

3.  From January 12, 1998, the veteran's varicose veins of 
the right leg have been manifested by enlargement of the 
great saphenous vein and the small saphenous vein, 
sacculation over the medial right leg with swelling, edema, 
and intermittent ulceration, and with improvement when the 
veteran is off his feet.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 60 
percent for bilateral varicose veins and thrombophlebitis of 
the left leg, prior to January 12, 1998, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.104, Diagnostic Codes 7120, 7121 (prior to January 12, 
1998). 

2.  The criteria for a disability evaluation in excess of 60 
percent for varicose veins and thrombophlebitis of the left 
leg, from January 12, 1998, have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.104, Diagnostic 
Codes 7120, 7121 (from to January 12, 1998).

3.  The criteria for a rating in excess of 40 percent for 
varicose veins of the right lower extremity, from January 12, 
1998, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.104 Diagnostic Codes 7120, 
7121 (from January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's increased rating 
claims have been properly developed.  Thus, no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C. § 5103A. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The Schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases 
and injuries encountered as a result of or incident to 
military service.  The percentage ratings represent, as far 
as practicably can be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record that 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue.  

The Board notes that effective January 12, 1998, during the 
pendency of this appeal, the VA's Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating cardiovascular disorders, 
including phlebitis and varicose veins.  62 Fed. Reg. 65207 - 
65224 (Dec. 11, 1997) (codified at 38 C.F.R. § 4.130).  
Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
most favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 
308, 311 (1991).

Varicose veins are evaluated pursuant to Diagnostic Code 
7120.  Under old rating criteria a 10 percent rating was 
provided for moderate disability, varicosities of the 
superficial veins below the knees, with symptoms of pain and 
cramping on exertion, unilateral or bilateral.  Moderately 
severe disability, involving superficial veins above and 
below the knee, with varicosities of the long saphenous, 
ranging in size from one to two centimeters in diameter, with 
symptoms of pain or cramping on exertion, without involvement 
of the deep circulation was rated 20 percent when unilateral 
and 30 percent when bilateral.  Severe disability, involving 
superficial veins above and below the knee, with involvement 
of the long saphenous, ranging over 2 centimeters in 
diameter, marked distortion and sacculation, with edema and 
episodes of ulceration, no involvement of deep circulation, 
was rated 40 percent when unilateral and 50 percent when 
bilateral.  Pronounced disability, with the findings for the 
severe condition with secondary involvement of the deep 
circulation, as demonstrated by Trendelenburg's and Perthe's 
tests, with ulceration and pigmentation, was rated 50 percent 
when unilateral and 60 percent when bilateral.

Under revised Diagnostic Code 7120, varicose veins manifested 
by intermittent edema of an extremity or aching and fatigue 
in a leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression hosiery 
is rated 10 percent disabling.  A 20 percent rating is 
assigned for persistent edema, incompletely relieved by 
elevation of an extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent rating is assigned for 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is 
assigned for persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  A 
100 percent rating is assigned for massive, board-like edema 
with constant pain at rest.  A note following Diagnostic Code 
7120 provides that the foregoing evaluations are for 
involvement of a single extremity.  If more than one 
extremity is involved, each involved extremity is to be 
evaluated separately and the ratings combined using the 
bilateral factor, if applicable.  See 38 C.F.R. §§ 4.25, 
4.26.
 
Under the rating criteria for thrombophlebitis in effect 
prior to January 12, 1998, a 100 percent rating would be 
assigned for massive board-like swelling, with severe and 
constant pain at rest.  A 60 percent rating required 
persistent swelling, subsiding only very slightly and 
incompletely with recumbency elevation with pigmentation 
cyanosis, eczema or ulceration.  A 30 percent rating would be 
assigned for persistent swelling of leg or thigh, increased 
on standing or walking 1 or 2 hours, readily relieved by 
recumbency; moderate discoloration, pigmentation and 
cyanosis.  Finally, a 10 percent rating for unilateral 
phlebitis or thrombophlebitis required symptoms which 
approximate persistent moderate swelling of leg not markedly 
increased on standing or walking.  38 C.F.R. § 4.104, 
Diagnostic Code 7121 (effective prior to January 12, 1998).

The amended regulations read as follows: Post-phlebitic 
syndrome of any etiology: With the following findings 
attributed to venous disease: Massive board-like edema with 
constant pain at rest is evaluated as 100 percent disabling.  
When there is persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration, a 
60 percent evaluation is warranted.  When there is persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration, a 40 percent evaluation is 
warranted.  For persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema, a 20 percent evaluation is warranted.  
When there is intermittent edema of extremity or aching and 
fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery, a 10 percent evaluation is warranted.  These 
evaluations are for involvement of a single extremity.  If 
more than one extremity is involved, each extremity is to be 
evaluated separately and combined under 38 C.F.R. § 4.25 
(2000), using the bilateral factor, 38 C.F.R. § 4.26, if 
applicable.

Under the revised evaluation criteria, varicose vein 
symptomatology and rating schedule is identical to that set 
forth for evaluation of phlebitis syndrome.  See 38 C.F.R. § 
4.104, Diagnostic Code 7120, Diagnostic Code 7121.  With 
regard to Diagnostic Code 7120 and 7121, the Board notes that 
the provisions of 38 C.F.R. § 4.14 (2000) preclude the 
assignment of separate ratings for the same manifestations 
under different diagnoses.  The critical element is that none 
of the symptomatology for any of the conditions is 
duplicative or overlapping with symptomatology of the other 
conditions.  Esteban v. Brown, 6 Vet. App. 259 (1995).  
Impairment associated with the veteran's service-connected 
disability may be rated separately unless it constitutes the 
same disability or the same manifestation.  Esteban, 6 Vet. 
App. 261.  The critical element is that none of the 
symptomatology is duplicative or overlapping; the 
manifestations of the disabilities must be separate and 
distinct.  Esteban, 6 Vet. App. at 261, 262.

Significant varicose veins of the left calf and medial distal 
left thigh with old vein stripping were noted on a December 
19, 1995 VA outpatient report.  The veteran reported that he 
has had problems with left lower extremity swelling over the 
years, especially during hot weather when he is on his feet 
more.  He reported that the left leg would swell more and 
ache more rapidly when he stands on firm or hard surfaces or 
walks on pavement.  He indicated that he had occasional left 
knee pain and swelling.  The veteran also gave a history of 
having had considerably more swelling in the previous year of 
the left calf and ankle with increased pain and discomfort 
and the problem persisted longer after the weather cooled and 
his activity level decreased.  He noted that the left calf 
swelling and increased prominence of the varicose veins 
gradually resolved "about a month and a half ago."  He added 
that he had varicose veins in the left leg "all the time", 
worse during the summer when he works long hours and in hot 
weather.  On examination, there was a considerable amount of 
varicose veins in the left lower leg, particularly the left 
calf pretibial area, and in the medial, lateral and posterior 
aspect of the calf.  There were some varicosities in the 
medial aspect of the left distal thigh, approximately one 
third up the distal thigh.  No cords or tenderness were 
palpable.  There was no significant edema of the calf ankle 
or foot.  There were some very minimal varicosities of the 
right leg and calf, characterized as "essentially 
inconsequential" according to the examiner.  There was no 
significant skin edema, and no erythema, ulceration or 
breakdown of the skin.  There was no evidence of acute 
thrombophlebitis.

The veteran was seen in January 1996, at the Roseburg, Oregon 
VA Medical Center and was referred for a surgical consult for 
varicose veins of the left calf.  An Unna boot was applied to 
the left lower extremity.  He was seen in follow-up on 
February 1, 1996, and reported that he had removed the Unna 
boot on the second day because he could not tolerate it.  The 
examiner questioned whether there was a positive Perthe's 
test.  The veteran was seen on August 1, 1996, for varicose 
veins.  There was no swelling on examination.

Further review of the VA outpatient clinic records shows 
that, on January 6, 1997, the veteran reported good results 
from using TED hose in terms of pain and swelling.  On 
examination, there were extensive varicose veins, but no 
swelling.  On February 6, 1997, the veteran reported that he 
worked long hours in gardening and enjoyed it; he was upbeat 
and was thinking about hiring a person to work with him.  On 
April 10, 1997, the veteran reported pain in the left leg and 
swelling decreased with TED hose use.

The VA outpatient clinic records also show that the veteran 
was seen on June 4, 1997.  The examiner noted the veteran had 
undergone vein stripping in 1979.  The veteran reported that 
he had ongoing chronic discomfort in the left leg with 
increasing swelling of the leg, particularly when the weather 
is warm and when he stands for a long time on a hard surface.  
He reported some mild pruritus of the skin.  He also reported 
peripheral swelling of the leg.  He stated he "Tends to 
function relatively well overall."  On examination, there was 
right ankle edema rated 1 + and left ankle edema rated 2+.  
There was no stasis dermatitis or other significant skin 
changes.  There were marked varicosities the full length of 
the medial aspect of the left leg with no significant calf 
finding.  The diagnosis was "varicosities, left lower limb 
with peripheral edema."  He was advised to elevate the leg 
and consider using TEDS hose stockings.  Subjectively, the 
veteran reported that that he "[t]ends to function 
relatively well overall."

Upon a June 11, 1997 VA examination, the veteran gave a 
history of the absence of thrombophlebitis since 1976.  He 
reported progressive worsening of symptoms with chronic 
swelling despite using support hose, increasing daily pain 
with standing, walking and sitting, often quite severe, and 
increasing difficulty with work involving standing and 
walking.  He also indicated that he had had no left leg 
ulcers.  On examination, there were marked varicosities of 
the left thigh and leg ranging in size from one to two 
centimeters on the thigh and five millimeters to one 
centimeters on the leg.  The skin was quite taught and shiny 
in the left leg.  Skin temperature of the left leg below the 
knee was higher than of the right leg.  There were "mild" 
varicosities of the right leg.  It was further noted that, 
after sitting for a period and then elevating both legs, the 
right leg veins drained much more rapidly than the left leg 
veins, which never drained completely.

On November 17, 1997, the veteran was seen at an emergency 
room due to ulcers of both legs.  He did not recall any 
injuries to the legs.  On examination, there was a very tiny, 
healing superficial ulcer on the anterior shin and a couple 
of superficial abrasions on the opposite shin.  The diagnosis 
was superficial ulcer, both legs.

Upon a November 25, 1997 examination, the veteran reported 
that he had had no recurrence of thrombophlebitis.  He 
complained of chronic pain, swelling and discomfort in the 
left leg in his work in landscaping and yard maintenance.  
The swelling occurred despite support hose.  He indicated 
that he has persistent pain and swelling, at times agonizing 
even at rest.  He also reported that symptoms are increased 
when carrying loads, sitting and squatting in his work and 
intensify with the length of the day.  On examination, the 
great saphenous vein and the small saphenous vein were both 
enlarged, as were the tributary veins.  This was in the left 
lower leg and thigh.  It was also found in the right leg up 
to several centimeters above the knee and intermittently in 
the saphenous vein to the area just below the right groin.  
There was an area of healed ulceration and scarring over the 
anterior aspect of the left tibia.  There was sacculation 
over the medial right leg.  The veins of the left leg were 
markedly enlarged and the leg itself was swollen, 
particularly between mid-calf and the malleoli.  The skin was 
tight and the leg hard bilaterally, but more so on the left.  
Measurements and appearance of the left leg were commensurate 
with incompetent valves in the left leg.  Trendelenburg test 
was not done because of the danger of precipitating 
thrombophlebitis.  The examiner found swelling and edema of 
both legs, more so on the left, with obvious signs of 
pressure and valvular incompetence, with tight firm skin, 
edema and sacculation.  The veteran reported that there was 
pain even at rest and it is a factor in his work.

At a September 1998 VA examination, the veteran reported that 
he had increased pain in the left leg on a daily basis, 
mainly below the knee, and the pain is much worse during 
work.  The pain was reportedly quite severe as the day goes 
on.  He reported having chronic swelling of the left thigh 
and leg.  He indicated that he had  acute episodes of very 
increased swelling approximately three times per year, 
especially below the knee, with increased pain.  On 
examination, there were marked varicosities of the right and 
left thighs and legs, more marked on the left, but increased 
on the right since the previous examination in 1997.  The 
veins averaged five to seven millimeters in diameter on the 
right thigh and leg, with several sacculations of two 
centimeters on the right thigh and leg.  Veins on the left 
thigh varied in diameter from one to two centimeters and on 
the leg below the knee from one to three centimeters in 
diameter, with at least four sacculations of three to three 
and one half centimeters.  There was a trace of pitting edema 
in the left leg and the leg was very firm on the anterior, 
medial and lateral aspects.  There was mild stasis 
pigmentation on the anterior aspect of the left mid-leg below 
the knee.  There was very delayed and poor draining of veins 
of the left leg and thigh with the veteran sitting or lying 
as opposed to standing.  An ultrasound revealed no evidence 
of residual deep venous thrombosis.  The examiner provided an 
opinion that the pain and swelling of the left thigh and leg 
are more likely due to the post-thrombophlebitis status as 
opposed to the varicose veins.  

Several photographs of the veteran's lower extremities are 
associated with the report of the September 1998 VA 
examination.

The veteran testified in October 1998 that he had swelling in 
the right leg, but that pain and swelling of the left leg was 
causing the greatest problems, although the extremity 
improved with lying down.  He said that he had pain in the 
right groin, but no other right leg pain.  He also testified 
that the right leg swelling was intermittent and that he had 
episodes of left leg ulcers about twice per year.  

Analysis under the regulations in effect prior to January 12, 
1998:

A 60 percent evaluation is warranted for thrombophlebitis 
with persistent swelling and pigmentation cyanosis, eczema or 
ulceration.  A 100 percent evaluation is warranted where 
there is massive board-like swelling with severe and constant 
pain at rest.  A 50 percent evaluation is warranted for 
pronounced bilateral varicose veins with involvement of deep 
circulation, ulceration and pigmentation.  Separate 
evaluations are not assignable for varicose veins and 
phlebitis.  Instead, the evaluation for the condition 
warranting a higher evaluation is assigned.  (38 CFR 4.102).  
A 60 percent is the highest evaluation provided for bilateral 
varicose veins under the rating criteria in effect prior to 
January 12, 1998.

The first evidence of left leg ulcers is a VA outpatient 
report dated January 11, 1996, which constitutes an informal 
claim for an increased evaluation.  There is subsequent 
evidence of persistent swelling and skin changes.  A 60 
percent evaluation is warranted based on the evaluation 
criteria for thrombophlebitis.  As noted above, separate 
evaluations for thrombophlebitis and varicose veins are not 
assignable.  Evaluation of the left leg in accordance with 
the criteria for phlebitis is more favorable to the veteran 
because it affords the higher evaluation.  Massive board-like 
swelling with severe and constant pain at rest is not 
described in the evidence of record.  The evidence shows 
that, although there is pain and swelling at rest, it 
improves when the veteran is off his feet.  It is not 
described as "severe and constant".  Accordingly, the 
evidence does not support any higher evaluation than 60 
percent for the left leg in accordance with the old schedular 
criteria.

The evidence demonstrates that during the majority of the 
period prior to January 12, 1998, the veteran's varicose 
veins, right lower extremity remained essentially 
asymptomatic.  For example, in January 1995, a description of 
the right leg was reported as minimal varicosities of the 
right leg and calf, characterized as "essentially 
inconsequential".  In June 1997, the right leg was described 
as with "mild" varicosities only.  However, at the November 
25, 1997 VA examination, there was enlargement of the great 
saphenous vein and the small saphenous vein, as were the 
tributary veins found in the right leg up to several 
centimeters above the knee and intermittently in the 
saphenous vein to the area just below the right groin.  There 
was also sacculation over the medial right leg, and the veins 
of the left leg were more markedly enlarged.  The skin was 
tight and the leg hard bilaterally, but more so on the left.  
The examiner found swelling and edema of both legs, more so 
on the left.  While there were significant findings involving 
the right leg beginning in November 1997, as noted above, the 
maximum rating for bilateral varicose veins, prior to January 
12, 1998, is 60 percent.  As the veteran's disability was 
rated 60 percent during the period of time in question, an 
increased rating is not warranted.  38 C.F.R. § 4.104, Code 
7120 (1997).

Analysis under regulations in effect from January 12, 1998:

VA regulations provide that when compensation is awarded or 
increased pursuant to a liberalizing law, or a liberalizing 
VA issue approved by the Secretary or by the Secretary's 
direction, the effective date shall be fixed in accordance 
with the facts, but shall not be earlier than the effective 
date of the act or administrative issue.  38 U.S.C.A. § 
5112(b)(6) (West 1991); 38 C.F.R. § 3.114 (2000).

Separate evaluations are assigned for each disabled leg.  As 
noted above, the rating criteria for thrombophlebitis and for 
varicose veins are the same.  The provisions of 38 C.F.R. § 
4.14 preclude the assignment of separate ratings for the same 
manifestations under different diagnoses.

As noted, the left leg does not have massive board-like edema 
with constant pain at rest to warrant a 100 percent 
evaluation.  The right leg has persistent edema and 
intermittent ulceration, but does not have persistent 
ulceration to warrant a 60 percent or higher evaluation.

After consideration of all of the evidence, the Board finds 
that, as the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application, and the increased rating claims must be denied.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).  

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher ratings, even up to 100 
percent, are assignable pursuant to the rating schedule when 
symptoms are even more severe, but the medical evidence 
reflects that those manifestations are not present in this 
case.  There is no competent evidence of record which 
indicates that the veteran's varicosities or 
thrombophlebitis, while severe, has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to a rating in excess of 60 percent for 
thrombophlebitis and bilateral varicose veins, prior to 
January 12, 1998, is denied. 

Entitlement to a rating in excess of 60 percent for 
thrombophlebitis and varicose veins of the left leg, from 
January 12, 1998, is denied. 

Entitlement to a rating in excess of 40 percent for varicose 
veins of the right leg, from January 12, 1998, is denied. 


                                                       REMAND

The veteran contends that his service-connected disabilities 
preclude his ability to engage in substantially gainful 
employment.  The evidence relevant to this issue is 
summarized below.

Service connection is presently in effect for the following 
disabilities: thrombophlebitis and varicose veins, left leg, 
evaluated as 60 percent disabling and varicose veins, right 
leg, evaluated as 40 percent disabling.  From November 25, 
1997, the disabilities would warrant an 80 percent 
evaluation.  The Board observes that a permanent and total 
disability for non-service connected pension purposes has 
been in effect for more than 20 years and is protected.

On February 6, 1997, the veteran reported that he worked long 
hours in gardening and enjoyed it; he was upbeat and was 
thinking about hiring a person to work with him.  In May 1997 
the veteran reported that he last worked full time on May 9, 
1997, and became too disabled to work on May 11, 1997.  He 
was employed from 1983 to 1987 as a self-employed gardener.  
He reported that he had a high school education with no 
specialized training. 

A June 11, 1997, VA examination report included an opinion 
from the examiner that "it is becoming increasingly 
difficulty (sic) for the patient to continue his present work 
in landscaping because of his varicose vein condition.  On 
the other hand, it would be difficulty (sic), if not 
impossible, to obtain other employment with this type of 
medical history."

In November 1997, a VA physician provided an opinion that the 
veteran's varicose veins and history of thrombophlebitis 
constitute a "definite impedance to the continuance of his 
work in landscaping and yard-work, the only work in which he 
has extensive experience."

A June 1998 VA examination report states that the veteran 
reported that he had to decrease the amount of work he was 
doing in his landscaping business at a considerable financial 
loss due to his leg symptoms.

At a personal hearing in October 1998 the veteran testified 
that he was temporarily unable to work in 1997 because of a 
back injury.  However, he returned to work and was working at 
the time of the hearing.

The veteran meets the percentage requirements of 38 C.F.R. § 
4.16(a).  The question remains whether he is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities.  There is some medical 
evidence of record that tends to support his claim.  However, 
based on the 1998 VA examination report and testimony at a 
personal hearing on October 1998, it is apparent that the 
veteran is employed.  It is not clear, however, whether he is 
substantially gainfully employed, within the meaning of the 
applicable law and regulations.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. 4.16 (2000).  A finding 
of total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. 3.340(a)(1), 4.15 (2000).  
"Marginal employment shall not be considered substantially 
gainful employment."  38 C.F.R. 4.16(a). "Substantially 
gainful employment" is that employment "which is ordinarily
followed by the nondisabled to earn their livelihood with 
earnings common to the particular occupation in the community 
where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 
356, 358 (1991).  If the total rating is based on a 
disability or combination of disabilities for which the 
Schedule provides an evaluation of less than 100 percent, it 
must be determined that the service- connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. 3.341 (2000). 

The Board finds that additional development is needed before 
the claim for entitlement to a total rating based upon 
individual unemployability due to service- connected 
disabilities can be decided on the merits and that a remand 
is necessary to conduct a VA social and industrial survey.  
The survey report should discuss whether the veteran is able 
to secure and follow a substantially gainful occupation 
consistent with his educational and employment backgrounds.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the issue 
of entitlement to a total rating based 
upon individual unemployability due to 
service-connected disabilities.

2.  A VA Social and Industrial Survey of 
the veteran should be completed.  The 
veteran's claims folder
should be made available to the person 
conducting the survey.  The report of VA 
Social and Industrial Survey should 
discuss whether the veteran is able to 
secure and follow a substantially gainful 
occupation consistent with his 
educational and employment backgrounds.  
The report of the VA Social and 
Industrial Survey should be associated 
with the veteran's claims folder.

3.  When the above development is 
completed to the extent possible, and 
after the RO undertakes any additional 
development that may be indicated, the 
issue of entitlement to a total 
disability rating based on individual 
unemployability due to service-connected 
disabilities must be readjudicated.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.

No action is required by the veteran until he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this remand is 
to procure clarifying data.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal. 




		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 

